Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142460                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 142460                             Brian K. Zahra,
  In re SMITH/TYSON, Minors.                                        COA: 298141                                       Justices
                                                                    Wayne CC Juvenile Division:
                                                                    08-481034

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
           s0201                                                               Clerk